Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “the fans” lacks sufficient antecedent basis in the claims.
Regarding claim 1, “the ventilation surface” lacks sufficient antecedent basis in the claims.
Regarding claim 1, “vicinity” is a relative term and it is unclear what is considered to be within a vicinity of the ventilation surface, i.e. how close a structure has to be to be considered within the “vicinity”.
Regarding claim 2, “the front” lacks sufficient antecedent basis in the claims.
Regarding claim 2, “near” is a relative term which renders the claim indefinite because it is not clear from the disclosure or claims what constitutes being “near” the ventilation surface.
Regarding claim 3, “the installation angle” lacks sufficient antecedent basis in the claims.
Regarding claim 3, “the ventilation resistance” lacks sufficient antecedent basis in the claims.
Regarding claim 3, “the intake port” lacks sufficient antecedent basis in the claims.
Regarding claim 3, “the exhaust port” lacks sufficient antecedent basis in the claims.
Regarding claim 3, “the wind direction” lacks sufficient antecedent basis in the claims.
Regarding claim 4, “the total fan power” lacks sufficient antecedent basis in the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazawa (US20100033931A1).
Regarding claim 1, Miyazawa teaches an outdoor unit of an air conditioner, comprising
A heat exchanger, and a plurality of the fans installed side by side in a vicinity of the ventilation surface of the heat exchanger (Figure 2: 13 and 11).
Regarding claim 2, Miyazawa teaches all of the limitations of claim 1, wherein
The fans and the heat exchanger are obliquely installed when viewed from a front of a housing (Figure 6: If the door is partially opened on its hinges and viewed from above or from the right or left side, each of these being capable of being considered a “front”, then the fans and heat exchanger will appear obliquely installed); and
The fans are located near the ventilation surface of the heat exchanger so that the ventilation area of the fans and the ventilation area of the heat exchanger are equivalent (Figure 2: The fans coincide with the ventilation area of the entirety of 11 when installed into 12).
Regarding claim 6, Miyazawa teaches an outdoor unit of an air conditioner, comprising:
A heat exchanger that exchanges heat between air to be cooled and a refrigerant (Figure 2: 11); and
A plurality of fans arranged along a ventilation surface intersecting the passage direction of the air to be cooled in the heat exchanger (Figure 2: 13).
Regarding claim 7, Miyazawa teaches all of the limitations of claim 6, wherein
The entire ventilation surface of the heat exchanger is covered by the plurality of fans (Figure 2: 13 and 11, 13 totally covers 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa (US20100033931A1) in view of Yoshikawa (US6222729B1).
Regarding claim 3, Miyazawa teaches all of the limitations of claim 1, but does not teach the particulars of claim 3.
However, Yoshikawa notes the utilization of a guide blade that changes the wind direction (Figure 2: 6A-6B), wherein the installation angle and position effect ventilation resistance, and that ventilation resistance should be equal across each fan (“As in the first embodiment, the air taken in through the inlet port 3 flows upward first, then obliquely downward along the inlet-side guides 6A-6C, and then, blown by the fans 5A-5C, horizontally across the circuit boards 2. Forcing the airflow to change in this way, the airing resistance of the air paths of the fans 5A-5C increases. That is, changing the air paths to the fans 5A-5C keeps the air amount well balanced among the fans 5A-5C arranged at different distances from the inlet port 3. Therefore, as in this embodiment, shortening the length of the inlet-side guide 6A nearest to the inlet port 3 in order to reduce the airing resistance of the corresponding fan 5A, the fan 5A can catch the air more easily. This short inlet-side guide 6A resolves the problem of varying wind speeds among the fans 5A-5C caused by their installation positions.” , “The predetermined angle must be appropriately selected considering the amount of wind required for cooling the circuit boards 2 and the position of the exhaust port 4. In most cases, an angle of 30 to 45 degrees is preferable.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include guide plates for each fan, each set to its own predetermined angle and length, in order to equalize the ventilation resistance across the fans thereby improving efficiency, as disclosed by Yoshikawa (“This ensures a high cooling efficiency of the circuit boards.”)
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa (US20100033931A1) in view of Shumacher (US20180320956A1).
Regarding claim 4, Miyazawa teaches all of the limitations of claim 1, but does not teach the particulars of claim 4.

However, Schumacher teaches wherein
The number of fans installed is determined so that the total fan power is equal to or less than an allowable value (¶34, the total number of fans is chosen and their power does not exceed an allowable value which reduces unstable ripple current demands).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a control scheme and fan selection in Miyazawa in order to prevent unstable current demands.
Regarding claim 5, Miyazawa teaches all of the limitations of claim 1, but does not discuss the power source for the fans.
However, Schumacher discloses utilizing a DC power source for the fans (¶34).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize DC power for the fans of Miyazawa in order to provide a stable, efficient source of fan power.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30 - 15:30 Central Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCHYLER S SANKS/Primary Examiner, Art Unit 3763